DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-5, 7, and 16-18 (now renumbered Claims 1-8) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 7, and 16 (now renumbered independent Claims 1, 5, and 6).  Specifically, none of the references relied upon by the examiner suggest the “touch display driving integrated circuit (IC)” of independent Claim 1, the “operation method of a touch display driving integrated circuit (IC)” of independent Claim 7 (now renumbered independent Claim 5), and/or the “touch display device” of independent Claim 16 (now renumbered independent Claim 6), comprising the claimed “touch driver IC” and the claimed “source driver IC” or “display driver IC” configured, in combination, to implement a driving method, varyingly recited in each of the independent claims, that includes “providing a sensing signal to the touch sensing lines in a single touch period” and sequentially providing a common voltage to the touch sensing lines while providing data signals to the data lines in a single display period,” wherein “first touch sensing lines are connected to touch electrodes in a first touch area of a plurality of touch areas, and second touch sensing lines are connected to touch electrodes in a second touch area of the plurality of touch areas, each of the first touch area and the second touch area corresponding to one row of touch electrodes,” wherein “sequentially providing the common voltage to the touch sensing lines comprises:  providing the common voltage to the first touch sensing lines among the touch sensing lines and a voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a first data signal is provided to the data lines, and providing the common voltage to the first touch sensing lines and the second touch sensing lines among the touch sensing lines and the voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a second data signal is provided to the data lines.”
The driving method of the claimed invention is best characterized by Figure 21 of the originally filed disclosure.  As shown in Figure 21, a single “touch period” (TP) is followed by a single “display period” (DP).  A “sensing signal” is provided to “touch sensing lines” (TE) in the single “touch period” (TP), and a “common voltage” (VCOM) is sequentially provided to the “touch sensing lines” (TE) while providing a data signal to data lines in the single “display period” (DP).  The sequential application of the “common voltage” (VCOM) in the single “display period” (DP) includes applying the “common voltage” (VCOM) to “first touch sensing lines” (see (TEs in DAO1)) while applying “a voltage different from the common voltage” (see (V1)) to “remaining touch 
As pertaining to the most relevant prior art relied upon by the examiner, Kang et al. (US 2016 / 0188065) discloses (see Fig. 3 and Fig. 5) a touch display driving integrated circuit (IC; see Fig. 3) comprising a touch driver IC (600) and a source driver IC or data driver IC (300), and a driving method that includes (see Fig. 5) providing a sensing signal (TS) to touch sensing lines (TL) in a single touch period (T) and providing a common voltage (i.e., a low voltage) to the touch sensing lines (TL) while providing data signals to data lines (DL) in a single display period (D; see Page 2, Para. [0035] and [0038]-[0039]; and Page 4, Para. [0092]-[0096]).
However, Kang et al. does not teach or fairly suggest a driving method that includes, in the single display period, “sequentially providing the common voltage to the touch sensing lines” comprising “providing the common voltage to the first touch sensing lines among the touch sensing lines and a voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a first data signal is provided to the data lines,” and “providing the common voltage to the first touch sensing lines and the second touch sensing lines among the touch sensing lines and the voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a second data signal is provided to the data lines.”

However, like Kang et al., Pyo et al. does not teach or fairly suggest a driving method that includes, in the single display period, “sequentially providing the common voltage to the touch sensing lines” comprising “providing the common voltage to the first touch sensing lines among the touch sensing lines and a voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a first data signal is provided to the data lines,” and “providing the common voltage to the first touch sensing lines and the second touch sensing lines among the touch sensing lines and the voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a second data signal is provided to the data lines.”
Xie et al. (US 2017 / 0242521) discloses (see Fig. 1 and Fig. 3) an operation method of a touch display driving integrated circuit in which a common voltage (Vcom) is applied sequentially to touch sensing electrodes (10) to begin a display period after the application of a sensing signal (TP) during a touch sensing period (see Page 3, Para. [0034]-[0037]).
and “providing the common voltage to the first touch sensing lines and the second touch sensing lines among the touch sensing lines and the voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a second data signal is provided to the data lines.”
Yang et al. (US 2017 / 0269781) discloses (see Fig. 2 and Fig. 3) a touch display device (i.e., an in-cell touch display panel; see Fig. 2) and associated driving method comprising, for a touch period (TP) and a display period (TDSP), providing a sensing signal (301-314) to touch sensing lines in the touch period (TP), and providing a common voltage (VCOM) to some touch sensing lines and a voltage different from the common voltage (see (Floating)) to other touch sensing lines in the display period (TDSP) which immediately follows the touch period (TP; see Page 2 through Page 3, Para. [0033], [0034], and [0037]; and Page 1, Para. [0005]).
Yang et al. also does not suggest the claimed “single display period” that comprises “sequentially providing the common voltage to the touch sensing lines” comprising “providing the common voltage to the first touch sensing lines among the touch sensing lines and a voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a first data signal is provided to the and “providing the common voltage to the first touch sensing lines and the second touch sensing lines among the touch sensing lines and the voltage different from the common voltage to remaining touch sensing lines among the touch sensing lines while a second data signal is provided to the data lines.”
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 7, and 16 (now renumbered independent Claims 1, 5, and 6).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622